Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered July 28, 1989, convicting defendant upon his plea of guilty of the crime of grand larceny in the fourth degree.
Defendant’s only contention on appeal is that his sentence of six months in jail with five years’ probation is harsh and excessive. The record reveals, however, that defendant made a knowing and voluntary waiver of his right to appeal as a condition of the negotiated plea bargain, thereby precluding appellate review (see, People v Seaberg, 74 NY2d 1, 10; People v Diaz, 157 AD2d 923, lv denied 75 NY2d 918; People v Bauer, 153 AD2d 988, lv denied 75 NY2d 767). In any event, given the fact that the presentence report recommended incarcera*887tion because defendant was found to be a bad probation risk, we cannot say that a reduction in defendant’s sentence is warranted.
Appeal dismissed. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.